Case 5:18-cv-01526-SMH-KLH Document 123-3 Filed 02/03/20 Page 1 of 5 PageID #: 3733




                                    EXHIBIT A
Case 5:18-cv-01526-SMH-KLH Document 123-3 Filed 02/03/20 Page 2 of 5 PageID #: 3734




                                    EXHIBIT A
Case 5:18-cv-01526-SMH-KLH Document 123-3 Filed 02/03/20 Page 3 of 5 PageID #: 3735




                                    EXHIBIT A
Case 5:18-cv-01526-SMH-KLH Document 123-3 Filed 02/03/20 Page 4 of 5 PageID #: 3736




                                    EXHIBIT A
Case 5:18-cv-01526-SMH-KLH Document 123-3 Filed 02/03/20 Page 5 of 5 PageID #: 3737




                                    EXHIBIT A
